POCH, J. This cause coming on to be heard on the joint stipulation of the parties hereto, the Court being fully advised in the premises, finds: That this is a personal injury action brought pursuant to section 8(d) of the Court of Claims Act (Ill. Rev. Stat. 1981, ch. 37, par. 439.8(d)). This suit arose from injuries sustained by Claimant on June 8, 1977, while she was a visitor lawfully in the main guardhouse at the Illinois Youth Center in St. Charles, Illinois. Claimant was there to pick up her friend, an employee of the Department of Corrections at the St. Charles Youth Center, who was just getting off from work. While Claimant was waiting she sat upon a swivel-type stool chair which was designated for such use by visitors of the Youth Center. The chair collapsed from beneath Claimant, causing her to fall to the floor and sustain the injuries giving rise to this claim. The same chair had been broken earlier in that same day when it was used by an employee at the Youth Center who was assigned to the main guardhouse. However, instead of having the chair removed from the guardhouse, this employee simply pieced it back together and let it remain such that it posed a danger to anyone who might unknowingly use it. It is therefore ordered that the Claimant, Delores Roberts, be and hereby is awarded the sum of two thousand five hundred dollars and no cents ($2,500.00), in full satisfaction of this claim.